Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report on Form 10-K of Organovo Holdings, Inc. (the “Company”) for the year ended March31, 2016, as filed with the Securities and Exchange Commission (the “Report”), Keith Murphy, Chairman of the Board, Chief Executive Officer and President of the Company hereby certifies, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: · The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and · The information in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: June9, 2016 /s/ Keith Murphy Keith Murphy Chairman of the Board, Chief Executive Officer and President (Principal Executive Officer, Principal Financial Officer and Principal Accounting Officer) A signed original of this written statement required by Section906 has been provided to Organovo Holdings, Inc. and will be retained by Organovo Holdings, Inc. and furnished to the Securities and Exchange Commission or its staff upon request. This certification accompanies the Form 10-K to which it relates, is not deemed filed with the Securities and Exchange Commission, and is not to be incorporated by reference into any filing of Organovo Holdings, Inc. under the Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended (whether made before or after the date of the Form 10-K), irrespective of any general incorporation language contained in such filing.
